Citation Nr: 0521861	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  01-06 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for right shoulder 
impingement syndrome, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to February 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's service-connected right shoulder disability 
is currently manifested by pain, weakness, fatigue, and 
limitation of motion of the right arm to no less than 
shoulder level.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for a right shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 
5201, 5202, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In a rating decision dated in April 2001, the issue of 
entitlement to an increased disability evaluation for right 
shoulder impingement syndrome was denied.  A routine review 
examination of the veteran's right shoulder had been 
conducted in March 2001.  The veteran thereafter filed a 
notice of disagreement with the rating for his right shoulder 
disability.  Only after the April 2001 rating action was 
promulgated did VA, on September 14, 2004, provide notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claim for a higher rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  (The letter to 
the veteran was sent originally on May 6, 2004, to an 
incorrect address but sent to the veteran's correct address 
on September 14, 2004.)

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in September 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by VA at that time, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After that notice was 
provided, a Supplemental Statement of the Case (SSOC), re-
adjudicating the veteran's claim, was provided to the veteran 
in January 2005.  This action essentially cured the error in 
the timing of the notice.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from VA sent on September 14, 
2004, complied with these requirements.  Further, in a 
January 22, 2005 letter to the veteran accompanying the 
January 2005 SSOC, the RO specifically advised the veteran to 
submit any evidence in his possession pertaining to his 
claim.  The veteran did not respond.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided a VA examination in March 
2001 to evaluate the severity of his service-connected 
disability.  The veteran has alleged that the report of that 
VA examination did not accurately portray the symptoms of his 
right shoulder disability.  Although the veteran was 
scheduled for a VA examination in May 2004 and again 
September 2004, he failed to report for each scheduled 
examination.  While VA has a duty to assist the veteran in 
the development of his claim, that duty is not "a one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
The veteran has not to kept VA apprised of his current 
address, has not appeared for scheduled VA examinations, and 
has not responded to the notices sent to him on September 14, 
2004, and January 22, 2005.  VA has fully informed the 
veteran of the consequences of his failure to report for a 
scheduled examination.  See Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  The veteran was advised of the provisions 
of 38 C.F.R. § 3.655 by an October 2003 Remand from the Board 
and the January 2005 SSOC.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Also, VA's efforts have 
complied with the instructions contained in the September 
2001 and October 2003 Remands from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of a VA examination of the veteran in 
March 2001 and pleadings and contentions by the veteran.  For 
the purpose of reviewing the medical history of the veteran's 
service-connected disorders, see 38 C.F.R. §§ 4.1, 4.2 
(2004), the Board also reviewed medical evidence developed in 
conjunction with prior claims, such as service medical 
records and a VA examination conducted in June 1998.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show regarding the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Regarding musculoskeletal disabilities, such as the veteran's 
right shoulder disability, functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see also 
Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca v. Brown, 8 Vet. App. at 
205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

The veteran's right shoulder disability is evaluated as 20 
percent disabling under Diagnostic Code 5203-5201.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that a dislocation 
injury to the right clavicle or scapula under Diagnostic Code 
5203 is the service-connected disorder, and limitation of 
motion of the right arm under Diagnostic Code 5201 is a 
residual condition.

Under Diagnostic Code 5201, a 20 percent disability rating is 
assigned for warranted when the range of motion of the major 
arm is limited to shoulder level.  A 30 percent disability 
rating is assigned when there is limitation of the motion of 
the major arm to midway between the side and shoulder level.  
A 40 percent disability rating is assigned when the range of 
motion of the major arm is restricted to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).  The 
regulations define normal range of motion for the shoulder as 
forward flexion from zero to 180 degrees, abduction from zero 
to 180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2004).  
With forward elevation (flexion) and abduction, range of 
motion for the arm is from the side of the body (zero 
degrees) to above the head (180 degrees) with the mid-point 
of 90 degrees where the arm is held straight out from the 
shoulder.  Id.

Under Diagnostic Code 5203, where there is nonunion with 
loose movement, a 20 percent disability evaluation is 
warranted.  A 20 percent disability evaluation is also 
warranted for impairment manifested by dislocation of the 
clavicle or scapula.  38 C.F.R. 4.71a, Diagnostic Code 5203 
(2004).  Diagnostic Code 5203 also provides that impairment 
of the clavicle can be alternatively rated on impairment of 
function of the contiguous joint.  Id.

Other diagnostic codes related to the shoulder include 
Diagnostic Code 5200 which refers to the ankylosis of 
scapulohumeral articulation, and Diagnostic Code 5202 which 
refers to other impairment of the humerus.  Ankylosis of the 
right shoulder or impairment of the humerus have not been 
demonstrated in the medical evidence and are not for 
consideration under the facts in the veteran's case.  

The preponderance of the evidence shows that the veteran is 
appropriately rated under Diagnostic Code 5201.  The primary 
symptom of the veteran's right shoulder disability is 
limitation of motion of his left arm.  The veteran already 
receives the highest disability rating, 20 percent, available 
under Diagnostic Code 5203.  Separate disability ratings 
under Diagnostic Codes 5203 and 5201 would be inappropriate.  
Although the criteria for Diagnostic Code 5203 do not include 
limitation of motion of the right arm, the diagnostic code 
does provide that rating limitation of function of the 
contiguous joint is an alternate method to rate a disability 
under that diagnostic code.  Because limitation of motion is 
provided as an alternate method of evaluating a disability 
rather than an additional consideration, a separate rating 
under Diagnostic Code 5201 would clearly violate 38 C.F.R. § 
4.14, which prohibits "pyramiding," or compensating a 
veteran twice for the same symptomatology.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected right (major) 
shoulder disability, is appropriately evaluated as 20 percent 
disabling under Diagnostic Code 5201.  In March 2001 the 
veteran was able to abduct his right shoulder to 90 degrees 
before the onset of pain, with further motion to 100 degrees, 
and flex it forward to 90 degrees before the onset of pain, 
with further motion to 100 degrees.  The examiner at that 
time also noted that the veteran showed weakness, 
incoordination, fatigue, and lack of endurance at the 
extremes of range of motion.  The veteran's level of 
disability more nearly approximates the criteria for a 20 
percent disability rating under Diagnostic Code 5201 than the 
criteria for a 30 percent disability rating.  See 38 C.F.R. 
§ 4.7 (2004).  For a 30 percent rating under Diagnostic Code 
5201, the veteran must show limitation of motion of the major 
arm to midway between the side and shoulder level 
(approximately 45 degrees).  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2004).  There is no evidence that the veteran has 
limitation of motion of right arm to less than 90 degrees 
from his side.  Although the veteran has questioned the 
accuracy of the report of the March 2001 VA examination and 
has alleged more severe symptoms than depicted including 
limitation of motion of his right arm to midway between his 
side and shoulder level, the veteran's allegations are not 
contradicted by the only recent medical evidence of record.  
Although VA scheduled the veteran for another examination in 
order to corroborate his allegations, the veteran failed to 
report for that examination.  Accordingly, based upon the 
evidence of record, the preponderance of the evidence is 
against a disability rating greater than 20 percent under 
Diagnostic Code 5201.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), regarding functional impairment attributable 
to pain, particularly in light of the fact that the veteran's 
disability is manifested largely by limitation of motion due 
to pain.  Although the veteran has significant pain on 
motion, the Board finds that a 20 percent disability rating 
considers the veteran's functional loss, pain, and weakness 
resulting from his right shoulder disability.  The VA 
examiner who evaluated the veteran in March 2001 provided 
ranges of motion with and without consideration of the 
veteran's pain and weakness.  The VA examiner did not find 
that the veteran had limitation of motion that would be great 
enough to meet criteria for a higher disability rating.  The 
examination report depicts the veteran's functional abilities 
with and without consideration of pain.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to shoulder disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any recent period 
of hospitalization for his service-connected right shoulder 
disability.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for right shoulder 
impingement syndrome, currently evaluated as 20 percent 
disabling, is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


